Citation Nr: 9930111	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-12 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center and 
Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred in April 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1952.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal by appellant, the 
veteran's widow, from a September 1994 decision by the 
Topeka, Kansas, VA Medical Center, which denied payment or 
reimbursement of unauthorized private medical expenses 
incurred in April 1994.  In March 1999, the Board remanded 
the case to the originating agency for additional procedural 
and evidentiary development.  In the "introduction" section 
of that remand, it was explained that appellant had 
apparently raised the issue of entitlement to payment or 
reimbursement of unauthorized private medical expenses 
incurred in February 1994; and that that issue was therefore 
being referred therein to the originating agency for 
appropriate development.  Since the evidentiary record 
currently before the Board appears incomplete and consists 
solely of a single records folder without a "claims folder" 
(in 1998, the VA Medical Center reported that certain medical 
records folders and an administrative folder were missing), 
it is unclear whether the originating agency has initiated 
any development on that referred issue.  Accordingly, said 
issue is again referred to the originating agency for any 
appropriate action.  

Additionally, in that remand, the Board explained that 
although appellant, in a May 1995 Substantive Appeal, had, in 
effect, expressed disagreement with another September 1994 
decision by that VA Medical Center, which denied payment or 
reimbursement of unauthorized private medical expenses 
incurred in July 1993, a Statement of the Case had not been 
issued addressing this issue; and that, therefore, the 
originating agency should readjudicate that claim and, if 
necessary, issue a Statement of the Case.  See 38 C.F.R. 
§ 19.26 (1999).  Since the evidentiary record currently 
before the Board appears incomplete for the aforestated 
reasons, it is unclear whether the originating agency has 
initiated any development on that issue.  Accordingly, said 
issue is again referred to the originating agency for any 
appropriate action, including issuance of a Statement of the 
Case if necessary.   

With respect to other procedural matters, in a March 1995 
Notice of Disagreement (on VA Form 9), appellant requested a 
"Travel Board" hearing.  A "Travel Board" hearing was 
conducted by a Board member in June 1999 at the Wichita, 
Kansas, Regional Office (RO).  Subsequent to that hearing, a 
claim form, with the veteran's purported signature and dated 
in November 1993, for payment or reimbursement of 
unauthorized private medical expenses incurred in July 1993 
and an undated, unsigned claim form, alleging improper 
February 1994 VA medical treatment of the veteran and 
requesting payment or reimbursement of unauthorized private 
medical expenses incurred in February 1994, were stamped as 
received in June 1999 by the VA.  By a July 1999 Order, that 
Board member, who had conducted that June 1999 "Travel 
Board" hearing, disqualified himself from further 
participation in this case pursuant to 38 C.F.R. § 19.12(a) 
(1999).  The case was subsequently reassigned to the 
undersigned Board member.  


REMAND

In a June 1999 letter, appellant expressed displeasure with 
the manner in which the "Travel Board" hearing was 
conducted earlier that month, and essentially requested 
another personal hearing.  In a subsequent July 1999 letter 
to appellant's representative, the Chairman of the Board 
informed him that since the Board member, who had conducted 
that June 1999 "Travel Board" hearing in question, was 
disqualifying himself from further participation in this 
case, the case would be reassigned to another Board member; 
that appellant would be offered the opportunity for another 
personal hearing; and that appellant's claim for 
reimbursement of medical expenses may be "inextricably 
intertwined" by an issue raised by her involving benefits 
pursuant to 38 U.S.C.A. § 1151.  Parenthetically, it should 
be explained that the appropriate Regional Office, not the VA 
Medical Center, processes claims for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151.  As the claims folder is not 
before the Board, it is unclear whether any development of 
this issue may have been initiated.  

In July 1999, the Board's administrative staff sent appellant 
a letter, offering her the option of another Board hearing.  
Later that month, appellant responded in the affirmative, by 
requesting a Board hearing at the Wichita Regional Office 
(i.e., a "Travel Board" hearing).  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(1999)), the Board is herein remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  

Since this is a procedural remand, a determination as to 
whether the claim is well grounded is not necessary at this 
time.  It is noted that the appellant and her representative 
may submit additional argument/evidence while the case is 
undergoing development of this matter.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and her 
representative notice thereof.  The 
claims folder and the medical records 
folder should be available for review 
prior to the hearing.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


